0In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: February 27, 2020

* * * * * * * * * * * * *  *
LAWRENCE CELIC, as personal*
Representative of the estate of
                           *
JUDITH CELIC, deceased,    *                              No. 17-139V
                           *                              Special Master Horner
         Petitioner,       *
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *                              Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Traci R. Patton, United States Department of Justice, Washington, D.C., for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On January 1, 2017, Judith Celic filed a petition for compensation pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34 (2012). Following Ms.
Celic’s death, the caption was amended to reflect Lawrence Celic, acting as the personal
representative of Ms. Celic’s estate, as the petitioner. The petition alleged that Ms. Celic suffered
from Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”) that was caused by her
receipt of the influenza (“flu”) vaccine on October 16, 2014. Pet. at ¶ 1. Petitioner further alleged
that Ms. Celic experienced the residual effects of this injury that led to her death on May 26, 2018.
On May 10, 2019, the parties filed a Stipulation for Award, which the previously assigned special

1
 I intend to post this Ruling on the United States Court of Federal Claims’ website. This means the Ruling
will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits
within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
master adopted as her Decision awarding compensation on May 13, 2019. Decision, ECF No. 54.3

        On October 1, 2019, petitioner filed an application for attorneys’ fees and costs. ECF No.
60 (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $57,665.92
(representing $49,244.90 in fees and $8,421.02 in costs). Fees App. at 2. Pursuant to General Order
No. 9, petitioner warrants that he has personally incurred costs of $2,351.61 related to the
prosecution of his petition. ECF No. 61. Respondent responded to the motion on October 8, 2019,
indicating that he “is satisfied the statutory requirements for an award of attorneys’ fees and costs
are met in this case” and requests that I exercise my discretion and determine a reasonable award
for attorneys’ fees and costs. Resp. at 2–3 (ECF No. 62). Petitioner did not file a reply thereafter.

          This matter is now ripe for consideration.

I.        Reasonable Attorneys’ Fees and Costs

          The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys’ fees and
costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1347 (Fed.
Cir. 2008). This is a two-step process. Id. at 1347-48. First, a court determines an “initial estimate
. . . by ‘multiplying the number of hours reasonably expended on the litigation times a reasonable
hourly rate.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

        It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 894-95. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        Special masters can reduce a fee request sua sponte, without providing petitioners notice
and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 209
(Fed. Cl. 2009). When determining the relevant fee reduction, special masters need not engage in
a line-by-line analysis of petitioners’ fee application. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011). Instead, they may rely on their experience with the
3
    On June 6, 2019, the instant case was reassigned to me for resolution of attorneys’ fees and costs.

                                                       2
Vaccine Program to determine the reasonable number of hours expended. Wasson v. Sec’y of Dep’t
of Health & Human Servs., 24 Cl. Ct. 482, 484 (1991), rev’d on other grounds and aff’d in relevant
part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior experience to
reduce hourly rates and the number of hours claimed in attorney fee requests . . . Vaccine program
special masters are also entitled to use their prior experience in reviewing fee applications.” Saxton,
3 F.3d at 1521.

       a. Hourly Rates

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, and 2019 can be accessed online.4

        I have reviewed the rates requested by petitioner for the work of his counsel at Conway,
Homer, P.C. (the billing records indicate that the majority of attorney work was performed by Mr.
Joseph Pepper, with supporting work provided by Ms. Christina Ciampolillo, Ms. Lauren Faga,
Ms. Meredith Daniels, and Mr. Ronald Homer). The rates sought herein for these individuals are
consistent with what they have previously been awarded for their Vaccine Program work and are
reasonable for work performed in the instant case as well.

       b. Hours Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521. While attorneys may be
compensated for non-attorney-level work, the rate must be comparable to what would be paid for
a paralegal or secretary. See O'Neill v. Sec'y of Health & Human Servs., No. 08–243V, 2015 WL
2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be
billed at all, regardless of who performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

        Upon review, I find the overall hours billed to be reasonable. Counsel has provided
sufficiently detailed descriptions for the tasks performed, and, upon review, the undersigned does
not find any of the billing entries to be unreasonable. Respondent also did not indicate that he

4
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf. The
2017 Fee Schedule can be accessed at: http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-
Rate-Fee-Schedule-2017.pdf. The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf. The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf. The hourly rates contained within the schedules are updated from the decision in
McCulloch, 2015 WL 5634323.


                                                   3
finds any of the billing entries to be unreasonable. Accordingly, Petitioner is entitled to final
attorneys’ fees in the amount of $49,244.90.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $8,421.02 in attorneys’ costs. This amount comprises the cost of obtaining medical
records, postage, the Court’s filing fee, travel to meet with petitioner, and work performed by
petitioner’s life care planner. Petitioner has provided adequate documentation supporting the
requested costs and all appear reasonable in my experience. Petitioner is thus entitled to the full
amount of attorneys’ costs sought.

       d. Petitioner’s Costs

        Pursuant to General Order No. 9, petitioner warrants that he has personally incurred
$2,351.61 in costs related to this litigation. This amount is comprised of work performed by
petitioner’s estate counsel and postage. Petitioner has provided adequate documentation to support
these costs and they appear to be reasonable in my experience. Accordingly, petitioner is entitled
to the full amount of petitioner’s costs sought.

II.    Conclusion

       Based on all the above, I find that petitioner is entitled to the following award of reasonable
attorneys’ fees and costs:

 Attorneys’ Fees Requested                                            $49,244.90
 (Reduction to Fees)                                                       -
 Total Attorneys’ Fees Awarded                                        $49,244.90

 Attorneys’ Costs Requested                                            $8,421.02
 (Reduction of Costs)                                                      -
 Total Attorneys’ Costs Awarded                                        $8,421.02

 Total Attorneys’ Fees and Costs                                      $57,665.92

 Petitioner’s Costs                                                    $2,351.61

 Total Amount Awarded                                                 $60,017.53

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), I have reviewed the
billing records and costs in this case and finds that petitioner’s request for fees and costs is
reasonable. Accordingly, I award the following:




                                                  4
    1) a lump sum in the amount of $57,665.92, representing reimbursement for petitioner’s
       attorneys’ fees and costs, in the form of a check payable to petitioner and his attorney,
       Mr. Ronald Homer; and

    2) a lump sum in the amount of $2,351.61, representing reimbursement for petitioner’s
       costs, in the form of a check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court shall enter judgment in accordance herewith.5

        IT IS SO ORDERED.


                                                 s/Daniel T. Horner
                                                 Daniel T. Horner
                                                 Special Master




5
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     5